        Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 1 of 17. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

RONALD HENDERSHOT,                                    §
                                                      §
               Plaintiff,                             §
                                                      §       Case No.:
V.                                                    §
                                                      §
MARATHON PETROLEUM CORPORATION,                       §
                                                      §
               Defendant.                             §

                            COMPLAINT WITH JURY DEMAND

       Plaintiff Ronald Hendershot (“Plaintiff” or “Hendershot”) files this Complaint against

Defendant Marathon Petroleum Corporation (“Defendant” or “Marathon”), and would show as

follows:

                                            PARTIES

       1.      Plaintiff Ronald Hendershot is an individual formerly employed by Defendant.

       2.      Defendant Marathon Petroleum Corporation is a publicly traded corporation that

can be served through its registered agent for service of process, CT Corporation System, 4400

Easton Commons Way, Suite 125, Columbus, Ohio 43219.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, because Plaintiff is

bringing suit pursuant to 18 U.S.C. § 1514A, the Sarbanes-Oxley Act (“SOX”).

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) and § 1391(b)(2)

because Defendant’s principal place of business is in this District and because a substantial part of

the events or omissions giving rise to the claim occurred in the District.




                                            Page 1 of 17
       Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 2 of 17. PageID #: 2




                                PROCEDURAL REQUISITES

       5.      All conditions precedent to filing this Complaint have been met.

       6.      Plaintiff timely filed a complaint with the Occupational Safety and Health

Administration (“OSHA”) on March 26, 2020.

       7.      The Secretary of Labor has not issued a final decision within 180 days of Plaintiff

filing his complaint with OSHA. Plaintiff has not caused any delay.

       8.      Pursuant to 29 C.F.R. 1980.114, Plaintiff brings this lawsuit for de novo review in

an appropriate district court of the United States, which has jurisdiction over the action without

regard to the amount in controversy.

       9.      Pursuant to 29 C.F.R. 1980.114(c), within seven days after filing this Complaint,

Plaintiff will file with the Administrative Law Judge a copy of this file-stamped Complaint, and

Plaintiff will also serve this Complaint on the OSHA official who issued the findings and/or

preliminary order, the Assistant Secretary, and the Associate Solicitor, Division of Fair Labor

Standards, U.S. Department of Labor.

                                             FACTS

       10.     Plaintiff Ronald Douglas Hendershot was a long-time employee of Marathon in

Canton, Ohio from 2007 to November 21, 2019.

       11.     Hendershot was originally hired as a rotating equipment engineer and was

promoted to Machine Shop Supervisor in 2010. In 2014, he was promoted again to Reliability

Supervisor. In 2017, he was promoted again to Craft Supervisor. In that role, Hendershot was

responsible for managing the day-to-day maintenance and reliability of a 100,000 barrel-per-day

refinery. He had direct oversight over 55 employees and indirect oversight of an additional 200

contractors. He was responsible for ensuring the highest safety standards while balancing the needs



                                           Page 2 of 17
         Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 3 of 17. PageID #: 3




and priorities of the business. Hendershot managed a routine maintenance operating budget of $36

million, requiring strong financial stewardship of capital expenditures.

         12.      Throughout Hendershot’s tenure at Marathon, he was an excellent employee and

received high performance ratings and met or exceeded all of his goals year after year. He regularly

executed high dollar projects and his ratings have always reflected it. Marathon sent Hendershot

to Europe to review equipment, and Hendershot went to the company’s Flagship plant for 6 months

to manage a turnaround for them.

         13.      During Hendershot’s time as Craft Supervisor that is relevant to this complaint, he

reported directly to Mark Estep, Maintenance Manager. Estep relocated to Marathon’s Canton

refinery in approximately March 2019. Estep reported directly to Plant Manager Don McCord.

Mike Henschen served as Director of Refinery Maintenance for all the Marathon plants.

A.       Marathon and Andeavor Merged in 2018, Touting to Shareholders the Expected
         Synergies of the Merger.

         14.      On May 25, 2018, Marathon and Andeavor sent a lengthy joint letter to

stockholders of the two companies recommending a merger between the two companies and

describing the history of the proposed merger.1 For example, Marathon and Andeavor wrote:

         In March 2017, Mr. Gregory J. Goff, the Chairman, President and Chief Executive Officer
         of Andeavor, and Mr. Gary R. Heminger, the Chairman and Chief Executive Officer of
         MPC, met following an industry event and discussed various industry-related matters and,
         separately, the possibility of exploring a strategic transaction between the companies and
         the potential benefits of such a transaction given the similarity of the companies’
         business models, the diversity of the geographic regions of their business operations and
         the possibility of potentially significant synergies from a strategic combination.

         ...

         On April 10, 2018 and April 11, 2018, Messrs. Goff and Heminger met again to refresh the
         synergies assessment conducted in August 2017, with Andeavor executives, including Mr.
         Sterin, and MPC executives, including Mr. Griffith. The participants confirmed that a

1Available at https://www.sec.gov/Archives/edgar/data/1510295/000119312518175608/d579253ds4.htm (last accessed October
27, 2020).

                                                   Page 3 of 17
            Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 4 of 17. PageID #: 4




            strategic combination between Andeavor and MPC would likely result in more than $1
            billion in annual synergies, which would be expected to be realized within the first three
            years after the combination.

(emphasis added).

            15.      On October 1, 2018, following approval from both sets of shareholders, Marathon

and Andeavor closed on their merger. “This transformative transaction is a significant milestone

in our company’s more than 130-year history,” said Marathon Chairman and CEO Gary R.

Heminger. “MPC is now the leading refining, midstream, and marketing company in the U.S., and

is well-positioned for long-term growth and shareholder value creation.” Heminger claimed, “We

are excited to begin unlocking the extraordinary potential across our new platform, including

approximately $1 billion of tangible annual run-rate synergies we expect within the first three

years.” (emphasis added).

            16.      Following the merger, Marathon emphasized to the investment community that it

was on track to meet and even exceed its synergies goals. On a fourth quarter 2018 earnings call,

Marathon claimed that of the $160 million of synergies realized in the fourth quarter of 2018, $138

million were in Marathon’s refining and marketing segment.2 “Although not all of these synergies

are recurring, it has underscored our confidence in delivering on the significant opportunities that

are available to us,” said Don Templin, president of refining, marketing and supply.

            17.      On December 4, 2018, just two months after the company took over Andeavor,

Marathon increased its targeted annual run-rate synergies by 40%, to $1.4 billion by October 2021.

That same day, Mr. Heminger himself informed shareholders, “the synergy numbers we gave you,

we delivered, and we outperformed. We don’t give you a number unless we know we can




2   Available at https://csnews.com/synergies-marathon-petroleum-andeavor-merger-target (last accessed October 27, 2020).

                                                         Page 4 of 17
         Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 5 of 17. PageID #: 5




outperform that number.”3

         18.      Marathon again touted its successful realized synergies of $133 million in the first

quarter of 2019.4 Marathon emphasized to its shareholders, “MPC realized $133 million of

synergies related to the Andeavor combination in the first quarter. The company continues to

expect annual gross run-rate synergies of up to $600 million at year-end 2019 and $1.4 billion by

the end of 2021.” The company also explained that $89 million in synergies came from refining

and marketing.

         19.      For the second quarter 2019, the company announced: “MPC realized $270 million

of synergies in the second quarter. Some examples of realized synergies include: approximately

$60 million of turnaround savings related to lower spending and incremental earnings from

completing maintenance under budget and ahead of schedule . . . .”5 “Our team’s impressive

execution this quarter led to strong realized synergies,” said Heminger. “Combined with our first

quarter results, we have realized $403 million of synergies year to date. Our progress gives us great

confidence in achieving our target of up to $600 million of annual gross run-rate synergies by year-

end 2019 and $1.4 billion by the end of 2021.”

         20.      Notwithstanding Marathon’s glowing self-reviews, by the fall of 2019, it was

widely reported that the merger between Marathon and Andeavor had failed to live up to market

expectations. Consequently, Marathon’s shares plummeted to a two-year low over the summer of

2019, and in October the company announced that Heminger would retire in April 2020, possibly

as a result of shareholder resentment.



3 Available at https://www.spglobal.com/marketintelligence/en/news-insights/trending/v-eyvyrgsqu8kwlnkwufyq2 (last accessed
October 27, 2020).
4 Available at https://www.sec.gov/Archives/edgar/data/1510295/000151029519000038/mpcq12019earningsrelease.htm (last

accessed October 27, 2020).
5 Available at https://www.sec.gov/Archives/edgar/data/1510295/000151029519000094/mpcq22019earningsrelease.htm (last

accessed October 27, 2020).

                                                      Page 5 of 17
         Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 6 of 17. PageID #: 6




        21.      Rather than admitting the truth of the shareholders’ concerns, Mr. Heminger

doubled down on his claims of synergies, asserting that Marathon was “well on track to achieve

our target of up to $600 million of annual gross run-rate synergies by year-end 2019, and $1.4

billion by the end of 2021.”6

        22.      Despite the overall disappointing results of the merger with Andeavor, Marathon

continued to allege that the synergies realized in the merger with Andeavor have exceeded

expectations until Marathon received service of Plaintiff’s OSHA Complaint, which was mailed

on or about April 3, 2020. For example, in a January 2020 press release announcing 2019 annual

and fourth quarter results, Marathon reported, “The company realized $1.1 billion of total

synergies in 2019, exceeding the targeted $600 million of annual gross run-rate synergies. The

majority of the synergy capture for the year related to operational and commercial performance

in the Refining and Marketing segment, including: $128 million in catalyst formulation

enhancements at seven refineries, $76 million in turnaround execution improvements at the Los

Angeles, Martinez, and St. Paul Park refineries, $127 million in crude supply optimization in the

Mid-Continent region, and $25 million in improved crude sourcing for the West Coast refineries.”

        23.      On the January 2020 earnings call, Mr. Heminger continued to tout synergies to

investors: “Our team’s execution this quarter continued the trend of a very impressive synergy

capture. . . . We believe MPC will build upon this platform and continue to capture substantial

incremental value in 2020 and beyond.”7

        24.      By the time the first quarter 2020 earnings call took place in May 2020, however,

Marathon had received notice of Hendershot’s OSHA complaint, which was filed in late March


6 Available at https://www.sec.gov/Archives/edgar/data/1510295/000151029519000126/defa14a9272019.htm (last accessed
October 27, 2020).
7
 Available at https://www.fool.com/earnings/call-transcripts/2020/01/29/marathon-petroleum-corporation-mpc-q4-
2019-earning.aspx (last accessed October 27, 2020).

                                                  Page 6 of 17
       Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 7 of 17. PageID #: 7




2020 and received by Marathon in early April 2020. Overnight, the claimed synergies disappeared

completely from Marathon’s earning calls with investors. Synergies were not mentioned a single

time in the first quarter 2020 call in May 2020. Similarly, Marathon employees did not discuss

synergies once during the second quarter 2020 call, even when asked about synergies by an

investor in another context. Well before the end of 2021, Marathon appears to have completely

abandoned its promise to investors to create over a billion dollars of synergies from the Andeavor

merger. If Marathon truly believed its representations to shareholders were defensible and

accurate, Marathon would not have abandoned its synergy claims immediately after learning of

Hendershot’s OSHA filing.

B.     Hendershot Had Concerns that Marathon’s Representations to Shareholders
       Concerning Synergies Realized By the Merger Were False.

       25.     Mike Henschen, Director of Refinery Maintenance, was responsible for the

turnaround of the Canton plant and other Marathon plants following the merger of Marathon and

Andeavor.

       26.     A turnaround is a refinery event where production equipment is shut down to

perform regulatory or integrity-driven inspections to assess their condition, test the operation of

safety and critical equipment, and make repairs to equipment known in advance or discovered in

the turnaround process. A turnaround also replaces catalyst when its useful life ends, cleans

equipment to improve performance and efficiency, and makes upgrades to equipment to either

improve performance, increase capacity, extend its run-life or meet regulatory requirements.

       27.     When Maintenance Manager Mark Estep relocated to the Canton refinery in March

2019, Hendershot started to notice financial irregularities within the maintenance department. For

example, Mr. Estep added his wife to contractor payrolls APS and Starcon, and when Hendershot

reported it to Accounting they told Hendershot that was not supposed to know about it. Estep also

                                           Page 7 of 17
            Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 8 of 17. PageID #: 8




had contractors work on personal projects at his house or the houses of his friends. The Accounting

budget soon included several pet projects of Estep, including $400,000 to a company of which his

son is a vice president. Past maintenance managers had refused to fund at least some of these

projects. For these reasons, Hendershot started paying more attention to Estep’s budget activities.

            28.      On or about July 11, 2019, Hendershot notified Estep that Hendershot was

concerned that Estep was transferring other department money and into the Maintenance budget,

without reporting it to Findlay for approval, to pay for unapproved projects. Estep told Hendershot,

“You know what I’m trying to do here.” Based on Hendershot’s observations, Hendershot believed

that Estep was trying to use Marathon money to help his family and friends, as well as make it

look like Marathon’s merger with Andeavor was more successful than it was, at least in part to

benefit himself financially.

            29.      Plant Manager McCord, Maintenance Manager Estep, and Accounting Manager

Jim Juaquin receive separate bonuses based strictly on synergies that were created and realized at

the Canton plant. At one time during 2019, Hendershot was on a conference call during which

Director of Refinery Maintenance Mike Henschen pressured maintenance managers across the

company to create potential synergies. Henschen also reminded the managers of the bonus

program. Hendershot heard Henschen personally tell these managers to turn everything they could

in and “let Findlay figure it out.”8 From this comment, Hendershot understood that Henschen was

asking managers to classify as many things as possible as a synergy and submit everything to

corporate, to make it look like there were more synergies than were actually being realized.

            30.      In the Canton plant, Marathon had an 8:30 operations meeting every morning. In

general, members of the Refinery Leadership Team (“RLT”) were present, including McCord,



8   Findlay is the term many Marathon employees use to reference company headquarters.

                                                        Page 8 of 17
        Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 9 of 17. PageID #: 9




Estep, Operations Manager Jeff Zuech, Hess Manager Darin Barber, HR Manager Jamie

Mandeville, Engineering Manager Craig Schiro, Accounting Manager Jim Juaquin, Tech Service

Manager Bev Long, Purchasing Manager Jim Spears, and Product Control Manager Shawn

Adkins. In addition to the RLT, other supervisors were regularly present including Hendershot,

Planning Supervisor Chris Cantrell, Product Movement Team Leader Gary Thaker, South Area

Team Leader Justin Mills, North Area Team Leader Chad Veenstra, and Lab Supervisor Keith

Thomas.

       31.     Throughout the end of 2018 and 2019, McCord applied consistent pressure during

these Operations Meetings to come up with synergies. Like Henschen, Hendershot heard McCord

regularly tell employees to “come up with any” synergies and “let Findlay sort it out.” For example,

employees in the meeting suggested taking credit for operators opening valves in process units that

should have been open under normal operations. As a second example, employees suggested that

a cleaning synergy could be credited for heat exchangers that were normal maintenance and had

nothing to do with any synergies related to the purchase of Andeavor. Fouling of exchanges and

cleaning them is a normal course of action and how any continuous hydrocarbon processing unit

operate. In sum, nothing was off the table during these meetings. McCord encouraged changing

deadlines and definitions of synergies to overstate the synergies that the turnaround was actually

creating.

       32.     Mike Fannin, who was responsible for cost control of Canton’s refinery turnaround

but to the best of Hendershot’s knowledge has no education or training in accounting practices,

was promoted to work directly under Mike Henschen during this time period. Hendershot observed

Fannin creating new bogus work orders against different budgets for work that was completed in

2018. This had the effect of shifting moneys to keep the Canton turnaround from going over



                                            Page 9 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 10 of 17. PageID #: 10




budget.

          33.   Around the Canton plant, supervisors and managers including Hendershot regularly

called the above examples “Mike Henschen Math.” To Hendershot, this referred to Henschen’s

regular practice of using financial numbers in creative ways to make his turnarounds appear more

profitable than they were. He was widely regarded as planning the turnaround work “fat,” which

means that he put so much money and time in the initial budget that there was essentially no way

to fail. For example, the Canton plant had a small pit stop DHT catalyst changeout budgeted, and

the plant came in several million dollars under budget. Marathon employees called this a great

success and synergy, but operators did not open the discharge valves on startup of the hydrogen

compressors, with potentially fatal consequences. This cost $600,000 to repair, as well as a week

over the proposed timeline, but this waste of time and money was never reported as an offset when

calculating synergies.

          34.   Over the summer of 2019, Hendershot began regularly expressing his concerns

during the 7:30 staff meetings and 8:30 Operations Meetings that Marathon was misallocating

major budget items to make the turnaround appear more successful than it was. Overall,

Hendershot was concerned that Estep, McCord, and Juaquin were including turnaround costs in

the maintenance budget to make the turnaround appear more profitable. They were also leaving

certain turnaround costs off the books so that Marathon would not go over its turnaround budget.

Again, Estep, McCord, and Juaquin’s bonuses were directly tied to the success of the turnaround

and its promised synergies.

          35.   On or about October 1, 2019, during the Operations Meeting, management was

discussing how to address $250,000 in machine parts that had been on the books since the

turnaround. This money should have been on the 2018 books but Canton management had decided



                                          Page 10 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 11 of 17. PageID #: 11




to leave it off the budget to avoid exceeding the turnaround budget. The amount was carried over

to the 2019 budget when maintenance revenues were misreported as turnaround dollars to make

the turnaround appear more successful. During the meeting, Heather Pennington (who was filling

in for Juaquin while he was covering other plants) suggested throwing away all $250,000 of brand

new materials just to get them off the budget. Hendershot stated something like, “Enough is

enough, this is a Sarbanes Oxley violation and I am reporting it and I refuse to allow this to

proceed.” Hendershot believed that Findlay and Marathon investors needed to know that this was

happening regularly. Marathon was telling the market that it was hitting its turnaround budget but

the company not; instead, Marathon was just passing it off to the next year and the excess money

should have been returned to Findlay.

       36.     Leadership in the meeting appeared very angry at Hendershot for pushing back on

their so-called “Mike Henschen math.” The meeting ended very uncomfortably.

       37.     Within several days, Hendershot called and emailed Marathon’s integrity

department and the local cost control department within the maintenance department to report his

concerns shifting costs from the turnaround budget to the maintenance budget, including but not

limited to scrapping $250,000 in brand new equipment to avoid them appearing on the books,

violated Marathon’s obligations to shareholders.

C.     Immediately After Hendershot Reported Financial Irregularities, He Was
       Investigated and Terminated for a Pretextual Reason.

       38.     On October 7, 2019, mere days after Hendershot accused Canton management of

creating a Sarbanes Oxley violation, Hendershot received a vague meeting notice for a discussion

with the Accounting Manager, the Global Procurement Manager, and the Maintenance Manager

for October 14, 2019. On that day, Hendershot met with them about scrap equipment that had been

disposed of the previous spring.

                                          Page 11 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 12 of 17. PageID #: 12




       39.    It quickly became apparent to Hendershot that, although he had followed all the

proper protocols in disposing of the equipment and had written approval to do so from all

appropriate individuals, Marathon was looking for any reason to investigate and terminate

Hendershot.

       40.    In early April 2019, Hendershot had been asked to dispose of junk equipment. In

fact, disposing of the equipment was in the performance goals because it had been sitting around

so long it was becoming a safety hazard. Some of the equipment had even been implicated in an

OSHA investigation because it had been left in service so long it became unsafe.

       41.    It looked like this:




       42.    Hendershot followed all proper procedures and received all proper approvals for

disposing of this scrap equipment, including specific written approval from McCord:




                                          Page 12 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 13 of 17. PageID #: 13




       43.      Critically, Jim Juaquin and Don McCord were fully aware that Hendershot had all

proper authority and permission to dispose of the junk equipment. On the day that the equipment

was scheduled to leave the refinery, Hendershot remembers them mocking the inappropriate

accounting practices that took place in the Robinson Refinery, which scraped a fire truck valued

at $400,000 to avoid it appearing on the books. Juaquin and McCord joked that this situation was

completely different than the Robinson situation because they were getting rid of equipment that

had no value.

       44.      Nevertheless, Marathon accused Hendershot of embezzling money from the

company. Hendershot followed Marathon’s policy and his supervisors’ instructions during this

entire process, and Hendershot never profited (financially or otherwise) from scrapping these

materials.

       45.      Hendershot’s supervisors originally were prepared to clear Hendershot because


                                          Page 13 of 17
       Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 14 of 17. PageID #: 14




they concluded there was no “will [sic] intent or unethical issues.” Estep in particular noted, “we

as Marathon do not have a policy or procedure to follow in order to deal with getting rid of

equipment, that’s why I think [Hendershot] took it upon himself and done [sic] what he thought

was best for the Company.”

        46.    However, Heather Pennington—the very individual who Hendershot had accused

of violating Sarbanes Oxley only days before—stepped in to make false accusations against

Hendershot. On information and belief, Pennington also convinced two “anonymous” sources who

are close personal friends of hers to make additional false complaints against Hendershot.

Following these additional complaints, Marathon claimed that the investigation had been

“incorrectly” assigned to the Canton plant and that it would be transferred to Internal Audit. In

other words, although Canton leadership was on the verge of clearing Hendershot because they

concluded he had not done anything wrong, Pennington—the very individual Hendershot accused

of Sarbanes Oxley violations—stepped in with additional false complaints.

        47.    After Marathon’s Internal Audit unit took over the investigation, Marathon

terminated Hendershot on November 21, 2019.

        48.    Hendershot’s termination was in retaliation for bringing concerns about

shareholder fraud to the attention of Don McCord, Mark Estep, Heather Pennington, the Marathon

integrity department, and other individuals with supervisory authority over Hendershot in violation

of the whistleblower protections of the Sarbanes-Oxley Act. Marathon’s investigation and

eventually termination of Hendershot’s for alleged embezzlement were all pretext for this

retaliation.




                                           Page 14 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 15 of 17. PageID #: 15




                                   CAUSE OF ACTION
                                18 U.S.C. § 1514A(a)(1)(C):
               Retaliation Under the Sarbanes-Oxley Act (“SOX Retaliation”)

       49.     Hendershot incorporates by reference all of the allegations made in the preceding

paragraphs.

       50.     Hendershot engaged in activity protected by law. Specifically, he complained to

supervisors regarding conduct that he reasonably believed (a) constituted securities and

commodities fraud (18 U.S.C. § 1348); (b) violated rules and regulations of the Securities and

Exchange Commission; and (c) violated federal law relating to fraud against shareholders.

       51.     Hendershot’s complaints were made in good faith.

       52.     Hendershot reasonably believed that Marathon was acting with a mental state

embracing intent to deceive, manipulate, or defraud its shareholders.

       53.     Marathon knew or suspected that Hendershot engaged in the protected activity.

       54.     Hendershot suffered adverse actions, including being terminated.

       55.     Hendershot’s protected activity was a contributing factor in the adverse actions.

                              ATTORNEYS FEES AND COSTS

       56.     Hendershot is entitled to special damages sustained as a result of the discrimination

alleged herein, including litigation costs, expert witness fees, and reasonable attorney fees under

18 U.S.C. § 1514A.

                                        JURY DEMAND

       57.     Hendershot demands a trial by jury.

                                           DAMAGES

       58.     As a direct and proximate result of Marathon’s actions, Hendershot suffered

injuries and damages and seeks the following:



                                           Page 15 of 17
      Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 16 of 17. PageID #: 16




       a. back pay, with interest;

       b. equitable relief, including but not limited to front pay, retirement benefits, pension, and

             mental anguish compensation;

       c. reinstatement with the same seniority status that Hendershot would have had, but for

             the discrimination;

       d. pre-judgment and post-judgment interest as provided by law;

       e. punitive damages;

       f. all costs of court; and

       g. any other relief to which Hendershot may be entitled, whether in law or equity,

             including all relief necessary to make Hendershot whole.

                                             PRAYER

       59.      For these reasons, Hendershot asks for judgment against Marathon for the

following:

       a. back pay, with interest;

       b. equitable relief, including but not limited to front pay and mental anguish

             compensation;

       c. reinstatement with the same seniority status that Hendershot would have had, but for

             the discrimination;

       d. pre-judgment and post-judgment interest as provided by law;

       e. punitive dmaages;

       f. reasonable attorney’s fees;

       g. all costs of court; and




                                            Page 16 of 17
Case: 3:20-cv-02604-JJH Doc #: 1 Filed: 11/19/20 17 of 17. PageID #: 17




h. any other relief to which Hendershot may be entitled, whether in law or equity,

    including all relief necessary to make Hendershot whole.


                                     Respectfully submitted,


                                     /s/ Scott J. Stitt
                                     Scott J. Stitt
                                     Ohio State Bar No. 0073943
                                     scott.stitt@tuckerellis.com
                                     TUCKER ELLIS LLP
                                     175 South Third Street, Suite 520
                                     Columbus, OH 43215
                                     614.358.9304
                                     614.358.9712 (fax)

                                     Lawrence Morales II (Pro Hac Vice Forthcoming)
                                     ATTORNEY-IN-CHARGE
                                     Texas Bar No. 24051077
                                     Allison Sarah Hartry (Pro Hac Vice Forthcoming)
                                     Texas Bar No. 24083149
                                     THE MORALES FIRM, P.C.
                                     6243 IH 10 West, Suite 132
                                     San Antonio, Texas 78201
                                     Telephone No. (210) 225-0811
                                     Facsimile No. (210) 225-0821
                                     lawrence@themoralesfirm.com
                                     ahartry@themoralesfirm.com

                                     ATTORNEYS FOR PLAINTIFF




                                  Page 17 of 17
